Case 2:21-cv-01875-CMR Document 1-3 Filed 03/26/21 Page 1 of 3




             Exhibit B
                  Case 2:21-cv-01875-CMR Document 1-3 Filed 03/26/21 Page 2 of 3
       NYSCEF                             Document List
       Suffolk County Supreme Court      Index # 619573/2020       Created on:03/26/2021 02:11 PM

Case Caption:   County of Albany et al v. Actavis Holdco US, Inc. et al
Judge Name:
Doc#     Document Type/Information                     Status      Date Received   Filed By
1        SUMMONS                                       Processed   12/15/2020      Badala, S.
         Summons- All Defendants
2        COMPLAINT                                     Processed   12/15/2020      Badala, S.
         Complaint and Jury Demand
3        EXHIBIT(S)                                    Processed   12/15/2020      Badala, S.
         Trade Association Meeting Attendance
4        AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
5        AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
6        AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
7        AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
8        AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
9        AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
10       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
11       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/15/2021      Napoli, M. - filed by PM
                                                                                   Legal
12       STATEMENT OF AUTHORIZATION FOR                Processed   03/15/2021      Napoli, M. - filed by PM
         ELECTRONIC FILING                                                         Legal

13       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/23/2021      Napoli, M. - filed by PM
                                                                                   LEGAL
14       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/23/2021      Napoli, M. - filed by PM
                                                                                   LEGAL
15       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/23/2021      Napoli, M. - filed by PM
                                                                                   LEGAL
16       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/23/2021      Napoli, M. - filed by PM
                                                                                   LEGAL
17       STATEMENT OF AUTHORIZATION FOR                Processed   03/23/2021      Napoli, M. - filed by PM
         ELECTRONIC FILING                                                         LEGAL

18       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/24/2021      Badala, S. - filed by
                                                                                   PM LEGAL
19       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/24/2021      Badala, S. - filed by
                                                                                   PM LEGAL
20       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/24/2021      Badala, S. - filed by
                                                                                   PM LEGAL
21       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/24/2021      Badala, S. - filed by
                                                                                   PM LEGAL
22       AFFIRMATION/AFFIDAVIT OF SERVICE              Processed   03/24/2021      Badala, S. - filed by
                                                                                   PM LEGAL

                                                                                        Page 1 of 2
                  Case 2:21-cv-01875-CMR Document 1-3 Filed 03/26/21 Page 3 of 3
       NYSCEF                             Document List
       Suffolk County Supreme Court      Index # 619573/2020       Created on:03/26/2021 02:11 PM


Doc#    Document Type/Information                    Status      Date Received    Filed By
23      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/24/2021       Badala, S. - filed by
                                                                                  PM LEGAL
24      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/24/2021       Badala, S. - filed by
                                                                                  PM LEGAL
25      STATEMENT OF AUTHORIZATION FOR               Processed   03/24/2021       Badala, S. - filed by
        ELECTRONIC FILING                                                         PM LEGAL

26      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/24/2021       Badala, S. - filed by
                                                                                  PM LEGAL
27      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/24/2021       Badala, S. - filed by
                                                                                  PM LEGAL
28      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/24/2021       Badala, S. - filed by
                                                                                  PM LEGAL
29      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/24/2021       Badala, S. - filed by
                                                                                  PM LEGAL
30      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/24/2021       Badala, S. - filed by
                                                                                  PM LEGAL
31      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/24/2021       Badala, S. - filed by
                                                                                  PM LEGAL
32      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/24/2021       Badala, S. - filed by
                                                                                  PM LEGAL
33      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/24/2021       Badala, S. - filed by
                                                                                  PM LEGAL
34      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/24/2021       Badala, S. - filed by
                                                                                  PM LEGAL
35      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/24/2021       Badala, S. - filed by
                                                                                  PM LEGAL
36      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/24/2021       Badala, S. - filed by
                                                                                  PM LEGAL
37      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/25/2021       Badala, S. - filed by
                                                                                  PM LEGAL
38      STATEMENT OF AUTHORIZATION FOR               Processed   03/25/2021       Badala, S. - filed by
        ELECTRONIC FILING                                                         PM LEGAL

39      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/26/2021       Napoli, M. - filed by PM
                                                                                  Legal
40      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/26/2021       Napoli, M. - filed by PM
                                                                                  Legal
41      AFFIRMATION/AFFIDAVIT OF SERVICE             Processed   03/26/2021       Napoli, M. - filed by PM
                                                                                  Legal




                                                                                       Page 2 of 2
